Order entered September 4, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01164-CR

                         ROLANDO MARIO CASTRO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-82255-2011

                                          ORDER
       Appellant Rolando Mario Castro’s August 29, 2013 Motion for Leave to Extend Time to

File Appellant’s Late Motion for Rehearing and Motion for En Banc Reconsideration is

GRANTED. Castro’s Motion for Rehearing and Motion for En Banc Reconsideration, tendered

to the Clerk on August 29, 2013, are ORDERED filed as of the date of this order.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE